Citation Nr: 0032455	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-26 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of bronchial asthma, currently rated as 10 
percent disabling.

2.  Entitlement to an effective date prior to October 25, 
1999, for a compensable rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In rating decision of April 1996, the RO granted 
service connection for bronchial asthma and assigned a 
noncompensable rating from October 16, 1995.  In July 1998, 
the Board remanded the case due to a change in VA regulation 
during the pendency of the veteran's appeal and for further 
development.  In rating decision of February 2000, the RO 
assigned a 10 percent rating for bronchial asthma, effective 
from October 25, 1999.


FINDINGS OF FACT

1.  The evidence shows that, prior to July 1996, the veteran 
had mild restrictive disease with no paroxysms of asthmatic 
type breathing; pulmonary function tests did not show a 
compensable level of disability. 

2.  Beginning in July 1996, the veteran's asthma was 
manifested by intermittent use of inhalational bronchodilator 
therapy. 

3.  Since April 1998, the veteran's asthma has been 
manifested by daily use of inhalational bronchodilator 
therapy.


CONCLUSIONS OF LAW

1.  The veteran's bronchial asthma currently is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7; 4.10, 4.21, 4.97, 
Diagnostic Code 6602 (2000).

2.  A 10 percent rating for bronchial asthma is warranted 
from July 8, 1996, through April 20, 1998; a 30 percent 
rating for bronchial asthma is warranted from April 21, 1998.  
38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. §§ 
3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her asthma warrants an evaluation 
of 30 percent or more because she has been taking daily 
treatments of inhalational, anti-inflammatory medications 
since 1996.

I.  Factual Background

In October 1995, the veteran filed a claim for service 
connection for asthma.  A VA examination was conducted in 
April 1996.  The veteran reported that she used over-the-
counter inhalers and that she usually had difficulty with 
weather change and exercise.  On examination, her chest was 
clear to percussion and auscultation.  A chest x-ray was 
normal.  Pulmonary function tests revealed mild restrictive 
disease with FEV-1 (forced expiratory volume in one second) 
of 82 percent and FEV-1/FVC (the ratio of forced expiratory 
volume in one second to forced vital capacity) of 116 
percent.  The diagnosis was a history of asthma.

In rating decision of April 1996, service connection for 
bronchial asthma was granted.  A noncompensable rating was 
assigned from October 16, 1995, pursuant to Diagnostic Code 
6602.  The veteran appealed this decision to the Board, 
contending that she was entitled to a higher evaluation.

In July 1998, the Board remanded the case, noting that the 
rating criteria for respiratory disabilities had been amended 
in October 1996, during the pendency of the appeal.  The case 
was also remanded for the RO to attempt to obtain any 
additionally identified medical records of treatment of the 
veteran's asthma.

Thereafter, the RO obtained copies of the veteran's VA 
outpatient treatment records.  A record dated July 8, 1996, 
notes that the veteran reported two episodes of asthma per 
week.  On examination, she coughed upon deep breathing.  It 
was noted that they were unable to get a pulmonary function 
test assessment.  The physician noted that the veteran had 
chronic asthma and prescribed an inhaler to be used as the 
occasion required every four hours for her asthma episodes.  
Another VA medical record dated April 21, 1998, shows that 
the veteran's asthma symptoms were controlled with inhalers.  
The assessment was history of asthma, under control with 
Albuterol used twice a day.  A VA treatment record dated 
September 15, 1998, shows that the medication was increased 
to taking Albuterol four times a day.  Another VA medical 
record dated January 28, 1999, shows that the veteran had 
possible exercise induced asthma and used two to four puffs 
of Albuterol MDI before exercise.  In addition, she was 
prescribed another medication to use four times a day.

At a VA examination in October 1999, the veteran gave a 
history of having had asthma since 1985.  She reported that 
the asthma had been getting worse, especially in the prior 
two or three years.  She stated that she had been using 
prescribed inhalers and reported that she had been using the 
Albuterol inhaler two puffs at least three times a day.  
According to the veteran, she could not do much physical 
activity.  The veteran reported no history of any 
hospitalization for asthma.  On examination, her lungs 
revealed slightly decreased breath sounds in the lung bases, 
but otherwise no rales or rhonchi were heard.  A chest x-ray 
revealed that the lungs were clear of active infiltrates.  
The cardio mediastinal silhouette was normal with no 
cardiomegaly or masses.  Pulmonary function tests revealed a 
FEV-1 of 87 percent predicted and FEV-1/FVC was 77 percent 
predicted.  Diffusion capacity was within normal limits.  The 
diagnosis was bronchial asthma.

In rating decision of February 2000, the RO assigned a 10 
percent rating, effective from October 25, 1999.  The veteran 
appealed this rating decision, contending that her asthma was 
worse than 10 percent disabling and that she was entitled to 
an earlier effective date for a compensable rating for 
asthma.

II.  Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2000), which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21 (2000).  The higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000).  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate "staged" ratings can be assigned for 
separate periods of time, based on the facts found).

The Board notes that the veteran filed her initial claim for 
service connection for asthma in October 1995 and in October 
1996, the VA Schedule for Rating Disabilities (Rating 
Schedule) was amended as to evaluating respiratory disorders.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter the Court) in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) mandated that when the governing law or 
regulations change during the course of an appeal, the most 
favorable version will be applied.

Prior to October 7, 1996 the rating criteria under Diagnostic 
Code 6602 for bronchial asthma provided for a 10 percent 
rating when the impairment was mild with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A note to Diagnostic Code 6602, as 
in effect prior to October 7, 1996, provided that in the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating was warranted for moderate 
asthma, manifested by rather frequent asthmatic attacks 
(separated by only 10 to 14-day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating was 
warranted for severe asthma, manifested by frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, a 10 percent rating is warranted 
for bronchial asthma when there is a FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
there is intermittent inhalational or oral bronchodilator 
therapy.  A note to Diagnostic Code 6602 provides that in the 
absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating is warranted for bronchial 
asthma when there is an FEV-1 of 56- to 70-percent predicted, 
or; FEV- 1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy is required, or; inhalational 
anti- inflammatory medication is required.  A 60 percent 
rating is warranted for bronchial asthma where there is a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000).

The evidence of record contains statements from the veteran 
noting that she received all of her treatment at the VA 
Medical Center in Montgomery, Alabama.  A record dated July 
8, 1996, indicates that the veteran reported that she had had 
two episodes of asthma weekly.  On examination, she coughed 
upon deep breathing.  However, it was not noted that she had 
any paroxysms of asthmatic type breathing such as high 
pitched expiratory wheezing and dyspnea.  No pulmonary 
function test assessment was obtained.  She was prescribed an 
inhaler to use as the occasion required every four hours for 
asthma episodes.  It was not noted if she previously used 
inhalational or oral bronchodilator therapy.  Resolving the 
benefit of the doubt in favor of the veteran, this evidence 
indicates that she suffered two asthmatic attacks a week and 
needed an inhaler for such episodes.  Accordingly, the Board 
finds that this evidence demonstrates intermittent 
inhalational or oral bronchodilator therapy and a 10 percent 
rating is warranted from July 8, 1996.  A rating in excess of 
10 percent from July 8, 1996, through April 21, 1998, is not 
warranted under the former rating criteria because there is 
no evidence of the frequency of the veteran's asthmatic 
attacks and that she experienced moderate dyspnea on exertion 
between attacks.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  In addition, a rating in excess of 10 percent for 
this period of time is not warranted under the amended 
criteria because as there is no evidence during that period 
of pulmonary function test results.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).

A VA medical record dated April 21, 1998, demonstrates that 
the veteran's asthmatic symptoms were controlled with 
inhalers, and that she used an Albuterol inhaler twice a day.  
Accordingly, this evidence demonstrates daily inhalational 
bronchodilator therapy and a 30 percent rating is warranted 
from April 21, 1998.  A higher rating for bronchial asthma is 
not warranted under the former criteria because the evidence 
does not show that the veteran suffered from marked dyspnea 
on exertion between attacks with only temporary relief by 
medication, or that more than light manual labor is 
precluded.  In addition, a rating in excess of 30 percent for 
asthma is not warranted under the amended criteria because 
the evidence does not show FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for care of exacerbations, or 
intermittent courses of systemic corticosteroids.

In summary, the Board finds that the severity of the 
veteran's service-connected asthma warrants a 10 percent 
evaluation from July 8, 1996, through April 20, 1998, and a 
30 percent evaluation from April 21, 1998.  Such "staged" 
ratings are appropriate as the evidence shows that during the 
pendency of this appeal the veteran's asthma has increased in 
severity.  See Fenderson, supra.


ORDER

A 10 percent evaluation from July 8, 1996, through April 20, 
1998, and a 30 percent evaluation from April 21, 1998, for 
the service-connected bronchial asthma is granted, subject to 
the regulations governing the payment of monetary awards.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

